Title: Joel Yancey to Thomas Jefferson, 29 August 1816
From: Yancey, Joel
To: Jefferson, Thomas


          
            
              Dear Sir
              Poplar Forest August 29th 1816
            
            I have had Several conversations with Capt Mitchel, with respect to grinding your wheat but could never learn from him possitively what he ment to do, until a few days past, he declines taking your wheat upon the terms you proposed, and
			 Says he cannot alter the general rule, but he will buy your barrels at 2/– ⅌ barrel delivered in Lynchburg, which I think is not enough,  Barnaba and Nace have been getting Staves, building spring House & coopers Shop Since Harvest and will begin to set up flour barrels next week, we finishd getting out the wheat on 20th Inst the grain is fine and I hope it will turn out tolerably well, but our crops of corn are  and Tobacco are ruin,d by the Drought, a great many refuse to sell their wheat in consequince of it, I hope it is better with you, I think we are rather more than half done fallawing at both
			 places, and shall get done in good time if we have rain, the current price of wheat in Lynchburg is 8/3, and  9/– might have been got for your crop about 10 days ago but I have heard that it has fallen since—your People are all well except Bess, who appears to be much the Same as when you were here, I see Francis very often he is in good health and Spirits, and very anxious for your return to the Forest his Cousin W. Baker is with him. accept my best wishes for your Happiness
            Joel Yancey
          
          
          
            P.S
            Capt Martin has disappointed me in not having your timber Ready, he has always told me he could Saw it at any time and that you should have it time enough, but he has put it off, and now he has taken his Dam down and can,t tell when he can Saw or grind, all your timber is lying there untouchd. the amount of your State Taxes 133 dollars & 83 cents—
            
              J Yancey
            
          
        